ACTING JUSTICE TOAL:
This is a very difficult dispute in which the trial court was asked by the plaintiffs to declare the status of title to church property. Just as the litigants in this matter are in disagreement about the legal issues raised in this case, so too our Court is sharply divided in our opinions about this matter. These divisions are the result of sincerely held views about the law, but we are united in our deep respect for each other’s views and the sincerity which informs our opinions. The *261various writings are powerfully written and deeply researched. I am regretful that I cannot join my colleagues in the majority40 whose legal ability I respect so highly. Therefore, I respectfully dissent.41 With regard to the question of who owns the disputed real and personal property, I would hold that the plaintiffs are the title owners in fee simple absolute to this property under South Carolina law and would affirm the decision of the trial court. With regard to the question of whether the defendants infringed on the plaintiffs’ service marks, I would narrowly affirm the trial court under state law and defer to the federal court to answer any issues in this matter in which federal copyright and trademark law may be applicable.
Introduction
The main points upon which I depart from my brothers and sister in the majority are as follows:
(1) I would rely on over three hundred years of settled trust and property law in South Carolina to declare title to these disputed properties in the plaintiffs’ favor, as I believe the effect of the majority’s decision is to strip a title owner of its property and give it to an organization with which the property owner has no affiliation, relying on documents and practices that do not create a trust under South Carolina law.
(2) The lead opinion and concurrence42 (unsuccessfully) attempt to strip eight parishes of their titled property, *262despite the fact that these parishes have never agreed to or signed any document purporting to affect their ownership interests.
(3) I believe the lead opinion is not consistent with the provisions of South Carolina statutory law regarding the organization and management of non-profit and charitable corporations.
(4) I believe the lead opinion uses an equitable standard of review in this action which is not consistent with the pleadings in this matter, and thus, misstates the question before this Court.
(5) In my view, the lead opinion is contrary to settled First Amendment precedents from the United States Supreme Court.
(6) Although the lead opinion specifically relies on and upholds our prior precedents—most importantly All Saints Parish Waccamaw v. Protestant Episcopal Church in the Diocese of South Carolina, 385 S.C. 428, 685 S.E.2d 163 (2009)—essentially the effect of its holding is to reverse the result in All Saints.
In my view, the result stemming from the majority’s various decisions is a distinct departure from well-established South Carolina law and legal precedents, a departure which appears to be driven by a sole purpose: reaching a desired result in this case. However, the Court’s decision here affects law governing all trusts and titles as well as the operation of all non-profit and charitable corporations in this State. Thus, the effects of the majority’s decision are sure to be pervasive, and for this reason, I feel compelled to write separately.
I. Parties and Posture op the Dispute
The plaintiffs in this case are: (1) thirty-six individual church parishes, incorporated under South Carolina law and located in southeast South Carolina (the plaintiff parishes); (2) the Protestant Episcopal Church in the Diocese of South Carolina, a South Carolina corporation (the disassociated diocese); and (3) the Trustees of the Protestant Episcopal Church in South Carolina, a South Carolina corporation (the trustee *263corporation). It is undisputed that the individual plaintiff-parish corporations hold title in fee simple absolute to their parish’s real and personal property. It is also undisputed that the disassociated diocese is the title holder of its service marks, seals, and emblems; and that the trustee corporation holds title in fee simple absolute to Camp St. Christopher.
The defendants in this case are: (1) the National Episcopal Church, a voluntary unincorporated association (the national church); and (2) the Episcopal Church of South Carolina, a South Carolina corporation affiliated with the national church (the associated diocese). As to the relationship between the plaintiffs and defendants, the disassociated diocese was once a member of the national church, and the plaintiff parishes were and are affiliated with the now-disassociated diocese. The associated diocese is comprised of the parishioners and churches who chose to continue their association with the national church when the disassociated diocese disaffiliated from that organization.
Prior to the Revolutionary War, the South Carolina Commons House of Assembly created colonial parishes as part of the Church Act, granting the parishes both civil and ecclesiastical powers over the land and people. These colonial parishes were part of the Church of England, under the authority of the Bishop of London. However, the Church of England did not pay for the services provided to parishioners, nor did it pay for the properties used by the churches located within the parishes. Rather, the various colonial churches were locally funded, and the properties associated with them were titled in the local churches’ names.
In 1778, the first state constitution disestablished the Church of England as the state church and empowered existing parishes to petition the legislature for incorporation. The local churches previously under the aegis of the Church of England disassociated from that Church, and many sought to be legislatively incorporated.
Later, in 1785, the disassociated diocese formed as an unincorporated association of former Anglican churches. In 1786, the twelve churches that then comprised the disassociat*264ed diocese adopted the first diocesan constitution.43 In this constitution, the churches—some of which predated the formation of the diocese by more than 100 years—reaffirmed that they wished to remain independent from the Church of England in ecclesiastical and civil matters.44 Three years later, in 1789, the disassociated diocese and six other states’ dioceses founded and voluntarily associated with the national church under terms dictated by the dioceses.45
Except for a five year hiatus during the Civil War,46 the disassociated diocese continued its voluntary association with the national church until October 2012. Throughout the history of the disassociated diocese’s voluntary association with the national church, the plaintiff parishes likewise voluntarily associated with the disassociated diocese, and therefore, were only affiliated with the national church through their membership in the diocese. Both before and after the association, the plaintiff parishes and their parishioners worshipped on property titled in the individual parishes’ names, which the parishes owned in fee simple. Moreover, for as long as the disassociated diocese was affiliated with the national church, the national church and its dioceses, including the disassociated diocese, implemented various changes in their respective constitutions and canons, which are the governing documents for the organizations.
In 1978, the disassociated diocese incorporated, becoming a non-profit corporation. Initially, the diocese’s corporate purpose was “to continue the operation of an Episcopal Diocese *265under the Constitution and Canons of [the national church].” Similarly, the trustee corporation’s initial bylaws stated that it would carry out its duties under the authority of the national church’s constitution and canons. Likewise, many of the individual plaintiff parishes had similar provisions in their governing documents.
In 1979, the national church enacted the so-called “Dennis Canon,” which reads:
All real and personal property held by or for the benefit of any Parish, Mission or Congregation is held in trust for this Church and the Diocese thereof in which such Parish, Mission or Congregation is located. The existence of this trust, however, shall in no way limit the power and authority of the Parish, Mission or Congregation otherwise existing over such property so long as the particular Parish, Mission or Congregation remains a part of, and subject to this Church and its Constitution and Canons.
In 1987, the disassociated diocese adopted its own version of the Dennis Canon.47 The defendants contend that twenty-eight of the plaintiff parishes “acceded,” in some form or another, either to the local or national version of the Dennis Canon.48 Eight of the plaintiff parishes never acceded to either Dennis Canon.49 In all cases, however, the defendants concede that no formal trust documents were ever executed by the plaintiff parishes, the disassociated diocese, or the trustee corporation *266in favor of the national church specifying the title holder as the settlor or creator of the trust and the national church as the cestui que trust or holder of the beneficial title of the trust. Instead, the defendants maintain that the Dennis Canon and other specific actions of the plaintiffs in amending their governing documents throughout their history (including before the existence of the Dennis Canon) “imposed” a trust in favor of the defendants.
In 2009, with the General Convention’s approval, Bishop Lawrence became the ecclesiastical head of the now-disassociated diocese. Shortly thereafter, a doctrinal dispute concerning marriage and the priesthood developed between the national church and the disassociated diocese, resulting in what was described as a “cold war” between the entities.
As a result, the disassociated diocese, the trustee corporation, and the plaintiff parishes began to make significant changes to their corporate organizational structures and governing documents, in accordance with the civil laws by which the disassociated diocese and the national church structured its affairs in South Carolina. For example, in March 2010, the trustee corporation amended its bylaws to remove all references and accessions to the national church’s constitution and canons. Similarly, in October 2010 and February 2011, the disassociated diocese amended its constitution and canons to remove its accession to the Dennis Canon and other canons of the national church, and to adopt a new corporate purpose: “to continue operation under the Constitution and Canons of [the disassociated diocese].” While these changes were being made, Bishop Lawrence was the duly-elected (by the national church) corporate officer empowered with the authority to undertake these actions in South Carolina under state law.50
*267During the same time period, the disassociated diocese issued a series of quitclaim deeds to the plaintiff parishes, disclaiming any interest it might have in the plaintiff parishes’ properties. Further, the disassociated diocese applied to South Carolina’s Secretary of State to register five “service marks”51: three similar names for the disassociated diocese, and two pictures of the diocesan seal.52 All of the amendments and registrations were accomplished through publicly-recorded legal documents. Additionally, at some point during this time, the national church had actual knowledge of these changes, but chose not to revoke Bishop Lawrence’s authority within the church.
In September 2012, the national church’s disciplinary board found that Bishop Lawrence had abandoned the national church, and recommended disciplinary action against him. On October 17, 2012, upon discovering the disciplinary board’s recommendation to sanction Bishop Lawrence, the disassociated diocese ended its association with the national church. The disassociated diocese’s standing committee then amended its corporate bylaws to add provisions prohibiting anyone from challenging the authority of the board of directors or removing any member of the board, including Bishop Lawrence, except by the process provided in the diocesan bylaws.
Thereafter, loyalists within the disassociated diocese who remained committed to the teachings of the national church called a meeting.53 At this meeting, the defendants discussed *268replacing the disassociated diocese with a newly-created diocese—the associated diocese—and placing Bishop Charles vonRosenberg at its helm.
On November 17, 2012, the disassociated diocese held a Special Convention, at which the plaintiff parishes and their clergy overwhelmingly voted to affirm the diocese’s disaffiliation from the national church, as well as voting to remove the diocese’s accession to the national church’s constitution. On January 26, 2013, following the national church’s acceptance of Bishop Lawrence’s renunciation of orders,54 the associated diocese was created and subsequently voted to reverse most of the changes made to the disassociated diocese’s constitution and canons. That same date, Bishop vonRosenberg was officially installed as the national church’s bishop to the associated diocese.
After the plaintiffs withdrew from the national church, the defendants claimed ownership over all of the property held by the plaintiffs, arguing the plaintiffs only held such property in trust for the benefit of the national church and its associated diocese, and that the associated diocese was entitled to control and govern the assets belonging to the plaintiffs because the plaintiffs acceded to the Dennis Canon.
II. Real and Personal Property
The question here is ultimately simple: what entities—the plaintiffs or the defendants—own the real and personal property at issue? I fundamentally disagree with how the lead opinion and concurrence answer that question, as we are not asked to determine the “legitimacy” of either diocese, nor are we permitted to do so by the United States Constitution or South Carolina law.

A. Standard of Review

First, I strongly disagree with the lead opinion’s statement of the standard of review. The lead opinion contends that *269because the plaintiffs are seeking injunctive relief, this is an equitable matter. As a result, the lead opinion finds the Court is free to take its own view of the facts.
However, by the terms of their complaint, the plaintiffs seek a declaratory judgment as to the rightful ownership, under South Carolina law, of the real, personal, and intellectual property of the disassociated diocese, the plaintiff parishes, and the trustee corporation.55 The plaintiffs’ request for in-junctive relief is clearly confined to the defendants’ use of the plaintiffs’ names, seals, and emblems—which, as I explain further, infra, is ultimately a question of federal law.
“A suit for declaratory judgment is neither legal nor equitable; rather, it is determined by the nature of the underlying issue.” Sloan v. Greenville Hosp. Sys., 388 S.C. 152, 157, 694 S.E.2d 532, 534 (2010). Rather than looking to the relief sought, appellate courts must look to the “main purpose” of the underlying issue to determine whether the action is at law or in equity. Verenes v. Alvanos, 387 S.C. 11, 16, 690 S.E.2d 771, 773 (2010); Sloan v. Greenville Cnty., 356 S.C. 531, 544, 590 S.E.2d 338, 345 (Ct. App. 2003).
Here, the central issue of this dispute (as succinctly put by the lead opinion) is the determination of title to real property. Therefore, the action is one at law. See Query v. Burgess, 371 S.C. 407, 410, 639 S.E.2d 455, 456 (Ct. App. 2006) (“Where, as here, the main purpose of the [declaratory judgment action] concerns the determination of title to real property, it is an action at law.”); see also Wigfall v. Fobbs, 295 S.C. 59, 60, 367 *270S.E.2d 156, 157 (1988) (“The determination of title to real property is a legal issue.”). In an action at law tried without a jury, this Court will not disturb the trial court’s findings of fact unless there is no evidence to reasonably support them. Auto-Owners Ins. Co. v. Rhodes, 405 S.C. 584, 593, 748 S.E.2d 781, 785 (2013). “However, an appellate court may make its own determination on questions of law and need not defer to the trial court’s rulings in this regard.” Id.
It is abundantly clear from the pleadings that the main purpose of this declaratory judgment action is the determination of title to real property. Thus, under South Carolina’s jurisprudence, this is an action at law, and we must defer to the trial court’s factual findings unless wholly unsupported by the evidence.

B. First Amendment Jurisprudence

The Establishment Clause of the First Amendment to the United States Constitution provides that “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof.” U.S. Const. amend. I; see also Cantwell v. Connecticut, 310 U.S. 296, 303, 60 S.Ct. 900, 84 L.Ed. 1213 (1940) (stating the Establishment Clause applies to the States through the Fourteenth Amendment). Undeniably, “the First Amendment severely circumscribes the role that civil courts may play in resolving church property disputes.” Presbyterian Church in the U.S. v. Mary Elizabeth Blue Hull Mem’l Presbyterian Church, 393 U.S. 440, 449, 89 S.Ct. 601, 21 L.Ed.2d 658 (1969). More specifically, “the First Amendment prohibits civil courts from resolving church property disputes on the basis of religious doctrine and practice.” Jones v. Wolf, 443 U.S. 595, 602, 99 S.Ct. 3020, 61 L.Ed.2d 775 (1979); Serbian E. Orthodox Diocese for the U.S. & Canada v. Milivojevich, 426 U.S. 696, 709-10, 96 S.Ct. 2372, 49 L.Ed.2d 151 (1976); Presbyterian Church, 393 U.S. at 447, 89 S.Ct. 601 (discussing Watson v. Jones, 80 U.S. (13 Wall.) 679, 728-29, 20 L.Ed. 666 (1871)); accord Banks v. St. Matthew Baptist Church, 406 S.C. 156, 160, 750 S.E.2d 605, 607 (2013) (quoting Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 116, 73 S.Ct. 143, 97 L.Ed. 120 (1952)). In other words, civil courts may not inquire into matters touching on “ ‘theological controversy, church discipline, ecclesiastical government, or the conformity *271of the members of a church to the standard of morals required of them.’ ” Serbian E. Orthodox, 426 U.S. at 713-14, 96 S.Ct. 2372 (quoting Watson, 80 U.S. (13 Wall.) at 733).
However, “not every civil court decision as to property claimed by a religious organization jeopardizes values protected by the First Amendment.” Presbyterian Church, 393 U.S. at 449, 89 S.Ct. 601; see also Jones, 443 U.S. at 605, 99 S.Ct. 3020 (rejecting the suggestion that the First Amendment requires states to adopt a compulsory rule of deference to religious authorities in resolving church property disputes when the dispute does not involve a doctrinal controversy). Instead, “a [s]tate may adopt any one of various approaches for settling church property disputes so long as it involves no consideration of doctrinal matters, whether the ritual and liturgy of worship or the tenets of faith.” Jones, 443 U.S. at 602, 99 S.Ct. 3020 (emphasis in original) (citing Md. & Va. Eldership of Churches of God v. Church of God at Sharpsburg, Inc., 396 U.S. 367, 368, 90 S.Ct. 499, 24 L.Ed.2d 582 (1970) (per curiam) (Brennan, J., concurring)).
Thus far, the Supreme Court has expressly sanctioned two constitutionally permissible approaches for resolving church disputes: the deference approach and the neutral principles of law approach. See All Saints, 385 S.C. at 442, 685 S.E.2d at 171. Under the deference approach, “whenever the questions of discipline, or of faith, or ecclesiastical rule, custom, or law have been decided by the highest of [the] church judicatories to which the matter has been carried, the legal tribunals must accept such decisions as final, and as binding on them.” Watson, 80 U.S. (13 Wall.) at 727; see also Hosanna-Tabor Evangelical Lutheran Church & School v. Equal Emp’t Opportunity Comm’n, 565 U.S. 171, 185-86, 132 S.Ct. 694, 181 L.Ed.2d 650 (2012). The deference approach used to be the only approach taken by courts to resolve church disputes. All Saints, 385 S.C. at 443, 685 S.E.2d at 171. However, as First Amendment jurisprudence developed, criticism of a pure deference approach arose because the approach “is rigid in its application and does not give efficacy to the neutral, civil legal documents and principles with which religious congregations and denominations often organize their affairs.” See, e.g., id. at 444, 685 S.E.2d at 171.
*272As an alternative, in Jones v. Wolf, the United States Supreme Court explicitly sanctioned the neutral principles of law approach to resolving church disputes. 443 U.S. at 603, 99 S.Ct. 3020 (holding a state is constitutionally entitled to adopt the neutral principles of law approach as a means of adjudicating church disputes); accord Presbyterian Church, 393 U.S. at 449, 89 S.Ct. 601 (“[Tjhere are neutral principles of law, developed for use in all property disputes, which can be applied without ‘establishing’ churches to which property is awarded.”).
Under the neutral principles methodology, ownership of disputed property is determined by applying generally applicable law and legal principles. That application -will usually include considering evidence such as deeds to the properties, terms of the local church charter (including articles of incorporation and [bylaws], if any), and relevant provisions of governing documents of the general church.
Masterson v. Diocese of Nw. Tex., 422 S.W.3d 594, 603 (Tex. 2014). In Jones, the Supreme Court explained:
The primary advantages of the neutral-principles approach are that it is completely secular in operation, and yet flexible enough to accommodate all forms of religious organization and polity. The method relies exclusively on objective, well-established concepts of trust and property law familiar to lawyers and judges. It thereby promises to free civil courts completely from entanglement in questions of religious doctrine, polity, and practice. Furthermore, the neutral-principles analysis shares the peculiar genius of private-law systems in general—flexibility in ordering private rights and obligations to reflect the intentions of the parties. Through appropriate reversionary clauses and trust provisions, religious societies can specify what is to happen to church property in the event of a particular contingency, or what religious body will determine the ownership in the event of a schism or doctrinal controversy. In this manner, a religious organization can ensure that a dispute over the ownership of church property will be resolved in accord with the desires of the members.
443 U.S. at 603-04, 99 S.Ct. 3020. At the most basic level, the neutral principles approach embodies notions of fairness, as churches—like other private and public entities—can avail *273themselves of the protections of our state and local laws,56 and therefore, should be on an equal playing field when disputes arise under those laws. As far back as 1871 in Watson—which was the architect of the deference approach as we know it— the United States Supreme Court acknowledged this basic principle of fairness:
Religious organizations come before us in the same attitude as other voluntary associations for benevolent or charitable purposes, and their rights of property, or of contract, are equally under the protection of the law, and the actions of their members subject to its restraints. Conscious as we may be of the excited feeling engendered by this controversy, ... we enter upon its consideration with the satisfaction of knowing that the principles on which we are to decide so much of it as is proper for our decision, are those applicable alike to all of its class, and that our duty is the simple one of applying those principles to the facts before us.
80 U.S. (13 Wall.) at 714.
In Pearson v. Church of God, this Court first adopted the neutral principles approach. 325 S.C. 45, 478 S.E.2d 849 (1996). There, the Court articulated three general principles to assist the courts when resolving civil disputes involving a church. Id. at 52-53, 478 S.E.2d at 853. First, “courts may not engage in resolving disputes as to religious law, principle, doctrine, discipline, custom, or administration.” Id. at 52, 478 S.E.2d at 853. Second, “courts cannot avoid adjudicating rights growing out of civil law,” such as disputes determined by contract or property law. Id. at 52 & n.3, 478 S.E.2d at 853 & n.3. Third, “in resolving such civil law disputes, courts must accept as final and binding the decisions of the highest religious judicatories as to religious law, principle, doctrine, discipline, custom, and administration.” Id. at 52-53, 478 S.E.2d at 853; see also Jones, 443 U.S. at 602, 99 S.Ct. 3020; Serbian E. Orthodox, 426 U.S. at 724-25, 96 S.Ct. 2372.
Prior to Pearson, this Court issued decisions resolving property matters using a purely deferential approach.57 How*274ever, following Pearson’s pronouncements, South Carolina evolved into a State that exclusively applies a neutral principles approach to matters involving secular church disputes— and not just property disputes. See, e.g., All Saints, 385 S.C. at 442, 685 S.E.2d at 170 (applying neutral principles of law in disputes arising between a congregation and its denomination over title to church property and between the congregation’s members over corporate control); Pearson, 325 S.C. at 45, 478 S.E.2d at 849 (applying neutral principles of law in a contractual pension dispute); see also Banks, 406 S.C. at 156, 750 S.E.2d at 605 (effectively applying neutral principles of tort law to a dispute between church trustees and the church pastor when deciding that the trustees’ claims of negligence, defamation, and intentional infliction of emotional distress could be litigated in a civil court).
Under the current analysis, a court must first determine if the dispute is ecclesiastical or secular.58 If the dispute is secular in nature, we have—until now—applied the neutral principles approach. See id. If the dispute is ecclesiastical in nature, we have applied the deference approach. See Knotts v. Williams, 319 S.C. 473, 478, 462 S.E.2d 288, 291 (1995) (finding in a dispute about the ecclesiastical leadership of a church that “the courts’ function is solely limited to interpreting the final action of the church”); accord Pearson, 325 S.C. at 52, 478 S.E.2d at 853 (stating “courts may not engage in resolving disputes as to religious law, principle, doctrine, discipline, custom, or administration”).
Only after deciding that the dispute is ecclesiastical should a court consider whether the church is hierarchical or congregational,59 and then defer to the decision of the highest authority in that body to resolve the dispute. See Pearson, 325 S.C. at 53 n.4, 478 S.E.2d at 853 n.4 (“In religious organizations of a hierarchical nature, courts would interpret the final actions of *275the highest ecclesiastical tribunal or body. In religious organizations of a congregational nature, courts would interpret the final actions of the majority of congregations.”).60 Thus, ordinarily, if a dispute is deemed to be a secular civil dispute, the question of whether a church is hierarchical or congregational does not even factor into the analysis. See All Saints, 385 S.C. at 444, 685 S.E.2d at 172 (“Church disputes that are resolved under the neutral principles of law approach do not turn on the single question of whether a church is congregational or hierarchical. Rather, the neutral principles of law approach permits the application of property, corporate, and other forms of law to church disputes”).
Although the lead opinion states that it relies on this well-established framework, the lead opinion does not actually apply it. In fact, in both of their analyses, the lead opinion and the concurrence do not first consider the nature of the cause of action, instead skipping straight to making a factual pronouncement that the national church is hierarchical.61 In so doing, both opinions persist in committing a fundamental *276analytical error: failing to first assess the nature of the dispute itself. By applying the framework in reverse order and declaring the church hierarchical as an initial matter, it is the lead opinion and concurrence themselves that imbue this dispute with ecclesiastical qualities, because the finding carries with it the implication that all decisions with respect to this dispute over property ownership flow from this leadership structure. Thus, the lead opinion and concurrence essentially gut the neutral principles approach so carefully developed since Pearson. Under their formulations, there will never be a civil law suit involving a church that can be resolved without reference to ecclesiastical doctrine, law, custom, or administration. In my view, the two opinions overrule Pearson and its progeny in all but name.62
In my opinion, the framework—properly applied—yields but one logical result. Because this is a dispute over title to *277property, we should apply neutral principles of South Carolina property and trust law.

C. Application

As noted previously, the lead opinion and concurrence declare this property dispute is ecclesiastical in nature based on their factual finding that the national church is a hierarchical institution. In doing so, they rely on directives from the national church unilaterally creating trusts in the plaintiffs’ properties, claiming these purported trust documents satisfy the requirements of Jones. This result is the exact opposite that I would reach in applying Jones ⅛ neutral-principles approach.
Jones was a property dispute arising from a schism in a hierarchical church, in which the Supreme Court acknowledged the ability of civil courts to resolve most church-based property disputes using deeds, state statutes, the local church charters, and the national church’s constitution. There, the Supreme Court explained:
Through appropriate reversionary clauses and trust provisions, religious societies can specify what is to happen to church property in the event of a particular contingency, or what religious body will determine the ownership in the event of a schism or doctrinal controversy. In this manner, a religious organization can ensure that a dispute over the ownership of church property will be resolved in accord with the desires of the members.
Jones, 443 U.S. at 603-04, 99 S.Ct. 3020. I agree with the lead opinion that Jones offers religious institutions the ability to order their affairs and structure their property ownership through “appropriate” (i.e., secular) channels. However, the lead opinion and I diverge at the point in its analysis where it fails to recognize Jones’s mandate that any such undertaking must occur in a legally binding manner:
The neutral-principles approach cannot be said to “inhibit” the free exercise of religion, any more than do other neutral provisions of state law governing the manner in which churches own property, hire employees, or purchase goods. Under the neutral-principles approach, the outcome of a church property dispute is not foreordained. At any time *278before the dispute erupts, the parties can ensure, if they so desire, that the faction loyal to the hierarchical church will retain the church property. They can modify the deeds or the corporate charter to include a right of reversion or trust in favor of the general church. Alternatively, the constitution of the general church can be made to recite an express trust in favor of the denominational church. The burden involved in taking such steps will be minimal. And the civil courts will be bound to give effect to the result indicated by the parties, provided it is embodied in some legally cognizable form.
Jones, 443 U.S. at 606, 99 S.Ct. 3020 (emphasis added). The lead opinion and concurrence not only misinterpret this passage from Jones, but ultimately dispense with it.
First, the lead opinion and concurrence extrapolate a requirement that any state law affecting a church’s property rights may only be accomplished with minimal burdens on the national religious body. More accurately, the Jones Court was merely stating that only minimal efforts would be required on the part of national church organizations to bring their ownership interests within the ambit of state law and ultimately, to avoid litigation over property ownership in the event of a doctrinal dispute or schism. Jones did not, as the lead opinion suggests, create a requirement that states amend their property laws so as to only minimally burden national religious organizations as they are attempting to structure their affairs with respect to property ownership in their member dioceses. Further, contrary to the lead opinion’s implication, South Carolina law does not place undue burdens on religious bodies seeking to create trusts in this State. Our general trust law is similar to that of every other jurisdiction in this country, and therefore, it requires only minimal effort to comply with South Carolina trust law.
Next, the lead opinion and concurrence dismiss completely the requirements that trust documents—which “ensure ... that the faction loyal to the hierarchical church will retain the church property”'—must be adopted before the dispute begins and be “embodied in some legally cognizable form” in order to be enforceable under state law. To me, however, this language is the defining language of the Jones opinion with *279respect to this suit, and why the plaintiffs necessarily must prevail.
The lead opinion finds that not only is accession to the Dennis Canon not required, but that the defendants were not required to take any further action under South Carolina law to ensure the validity of these “trusts.” Remember that eight parishes neither acceded to the Dennis Canon nor took any other legal action with respect to their property outside of membership in the national church. Thus, the lead opinion finds trusts existed with respect to all of the plaintiff parishes merely because these parishes were members in a voluntary organization where that organization has unilaterally claimed ownership in their property.
By giving credence to this standard built only on “the national church said so,” the lead opinion effectively ignores Jones altogether. Jones explicitly suggests state courts use “well-established concepts of trust and property law familiar to lawyers and judges” to resolve these disputes, “thereby promisfing] to free civil courts completely from entanglement in questions of religious doctrine, policy, and practice.” 443 U.S. at 603-04, 99 S.Ct. 3020. In fact, in Jones, the United States Supreme Court remanded the case to Georgia to determine the property’s ownership by applying Georgia’s long-established property law. Id. at 609-10, 99 S.Ct. 3020. Yet, in direct contravention of Jones’s directive to use state principles of property and trust law ingrained in the collective knowledge of our bench and bar to resolve church property disputes, the lead opinion instead does exactly what Jones warns against and dives headfirst into religious matters.
Under South Carolina law, there are only two ways to create a trust: either expressly or constructively. As will be explained, infra, it is my opinion that the defendants accomplished neither in this case.
1. Express Trusts
The South Carolina Trust Code63 provides that an express trust may be created by either the “transfer of property to another person as trustee,” or by a “written declaration signed by the owner of property that the owner holds identifiable *280property as trustee.” S.C. Code Ann. § 62-7-401(a)(l); see also All Saints, 385 S.C. at 449, 685 S.E.2d at 174. However, it is axiomatic that the trust is created only if, inter alia, the settlor indicates an intention to create the trust. S.C. Code Ann. § 62-7-402(a)(2); State v. Parris, 363 S.C. 477, 482, 611 S.E.2d 501, 503 (2005). Moreover, to satisfy the statute of frauds, “a trust of real property ... must be proved by some writing signed by the party creating the trust.” S.C. Code Ann. § 62-7-401(a)(2); Whetstone v. Whetstone, 309 S.C. 227, 231-32, 420 S.E.2d 877, 879 (Ct. App. 1992) (citing Beckham v. Short, 298 S.C. 348, 349, 380 S.E.2d 826, 827 (1989)). Proof of express trusts must be made by clear and convincing evidence. Price v. Brown, 4 S.C. 144 (1873); cf. S.C. Code Ann. § 62-7-407 (stating that the burden of persuasion for oral trusts is clear and convincing evidence).
In examining the efficacy of the Dennis Canon, I would find that it does not satisfy the requirements for creating an express trust under South Carolina law. First, there was no transfer of title. In fact, the defendants stipulated at trial that the property in dispute is (and has always been) titled in the plaintiff parishes’ names. Thus, in order to create an express trust, the plaintiff parishes—as the title-holders—must have made a written, signed statement of intent to transfer their property into a trust for the benefit of the national church. Cf. Turbeville v. Morris, 203 S.C. 287, 26 S.E.2d 821 (1943) (examining the document creating a purported trust in order to ascertain which church faction was the beneficiary of the trust). However, the Dennis Canon is merely the national church’s statement of interest in the plaintiff parishes’ properties. “It is an axiomatic principle of law that a person or entity must hold title to property in order to declare that it is held in trust for the benefit of another or transfer legal title to one person for the benefit of another.” All Saints, 385 S.C. at 449, 685 S.E.2d at 174. Thus, I believe the only conclusion this Court could reach under South Carolina law is that the Dennis Canon is not a basis for asserting legal title to the plaintiffs’ properties, nor does it create an express trust over the those properties. Id. (holding that the Dennis Canon does not create an express trust pursuant to South Carolina property law); cf. Jones, 443 U.S. at 606, 99 S.Ct. 3020 (stating that civil courts must give effect to deeds and trust documents executed by the general church “provided [the documents are] embodied in some legally cognizable form” (emphasis added)).64
*281With respect to the writing requirement, the defendants argue that twenty-eight of the thirty-six plaintiff parishes “made express promises in their governing documents to comply with the [n]ational [cjhurch’s rules after those rules had been amended to include the Dennis Canon in 1979,” and that “[tjhese writings fulfilled the writing and signature requirements of South Carolina’s Trust Code.”651 would reject this argument for two reasons.
First, the twenty-eight parishes that made this alleged express promise at most merely acceded to the national church’s constitution and canons. However, their accession did not include a transfer of title in a form recognized under South Carolina law. Moreover, like the two prior disassociations— from the Church of England during the Revolutionary War, and from the national church during the Civil War—the plaintiffs associated and disassociated with the national church on their own terms, and at no point made a title transfer recognizable under South Carolina law. Thus, it is my opinion that the parishes’ accession to the national church’s rules does not constitute clear and convincing evidence that they intended to place their property in trust (either revocable or irrevocable) for the national church. See Price, 4 S.C. at 144 (requiring clear and convincing evidence of intent to place property in beneficial use for another).66
*2822. Constructive Trusts
Likewise, I would find that constructive trusts did not arise with respect to the property at issue.
“A constructive trust will arise whenever the circumstances under which property was acquired make it inequitable that it should be retained by the one holding the legal title.” Lollis v. Lollis, 291 S.C. 525, 529, 354 S.E.2d 559, 561 (1987); see also Carolina Park Assocs., L.L.C. v. Marino, 400 S.C. 1, 6, 732 S.E.2d 876, 879 (2012). “A constructive trust results from fraud, bad faith, abuse of confidence, or violation of a fiduciary duty which gives rise to an obligation in equity to make restitution.” Lollis, 291 S.C. at 529, 354 S.E.2d at 561; Gordon v. Busbee, 397 S.C. 119, 141, 723 S.E.2d 822, 834 (Ct. App. 2011). “In order to establish a constructive trust, the evidence must be clear, definite, and unequivocal.” Lollis, 291 S.C. at 530, 354 S.E.2d at 561.
*283According to the testimony adduced at trial, the plaintiffs obtained their properties through (1) grants from current or prior parishioners; or (2) purchase with their own funds, and not funds from the national church. The defendants made no effort to demonstrate that the parishioner grants were intended to be grants to the national church or the local diocese affiliated with the national church. In fact, the deed granting Camp St. Christopher to the trustee corporation expressly names the trustee corporation as beneficiary due to its “good works.” Therefore, I would find no “clear, definite, and unequivocal” evidence of fraud on the part of the plaintiffs in acquiring title to the properties.
The defendants argue Bishop Lawrence and the disassociated diocese acted deceptively and contrary to the national church’s interests in issuing the quitclaim deeds, and that their amendment of the disassociated diocese’s corporate charter was ultra vires. In the defendant’s view, this provides evidence of fraud sufficient to make constructive trust appropriate in this situation. I disagree.
Essentially, the defendants ask that we determine the plaintiffs lacked the canonical authority to issue the quitclaim deeds and amend their corporate charters. However, the Supreme Court has expressly forbidden courts from making such determinations. See Md. & Va. Eldership, 396 U.S. at 370, 90 S.Ct. 499 (Brennan, J., concurring) (stating that even in applying the deference approach, “civil courts do not inquire whether the relevant church governing body has power under religious law to control the property in question. Such a determination, unlike the identification of the governing body, frequently necessitates the interpretation of ambiguous religious law and usage. To permit civil courts to probe deeply enough into the allocation of power within a church so as to decide where religious law places control over the use of church property would violate the First Amendment in much the same manner as civil determination of religious doctrine.”).
Rather, we may only determine whether the plaintiffs had legal authority and followed the appropriate steps under South Carolina’s corporate law to issue the quitclaim deeds and amend their corporate charters. I would find the plaintiffs had the legal authority and complied with the legal requirements *284to effectuate those changes, and the defendants do not argue otherwise to this Court. Remember, the national church never revoked Bishop Lawrence’s authority over the disassociated diocese while the diocese was issuing the quitclaim deeds or amending its diocesan constitution, canons, and corporate purpose.67 Indeed, the purported acceptance of Bishop Lawrence’s renunciation of orders occurred after the amendments to the various constitutions and deeds were executed and publicly recorded. To me, this constitutes overwhelming evidence of the national church’s acquiescence to the changes in the plaintiffs’ corporate forms, constitutions, and bylaws.
Further, all actions by Bishop Lawrence were undertaken using the correct legal channels and proper corporate formalities under South Carolina law. Not only was Bishop Lawrence clearly acting on the national church’s behalf at the time, but the record shows that the national church was fully aware of what Bishop Lawrence’s intentions were when he was made a bishop and that he was executing these deeds by the authority vested in him by the national church.68 Thus, whether or not trusts were created—which I contend they were not—the current status of the property is that it has been deeded back to the plaintiff parishes. That these various corporate amend*285ments and deeds are embodied in a “legally cognizable form” is irrefutable.
The lead opinion utterly fails to account for the national church’s subsequent action of quitclaiming the deeds back to the plaintiff parishes. Even though the lead opinion and concurrence declare this dispute “ecclesiastical,” the fact remains that Bishop Lawrence—acting with the full authority of the national church—legally transferred the deeds to the plaintiffs, and the deeds continue to be held by the plaintiffs. No level of deference to the national church at this point can change this. Thus, it remains unclear what legal basis the lead opinion is using to declare the national church the rightful owner of the plaintiffs’ property.
While I would decline to impose a constructive trust on the plaintiffs’ properties, I would additionally find that the property at issue is now titled in the plaintiffs’ names by its bishop’s actions.

D. Conclusion as to Title of Plaintiff Parishes’ Property

By applying neutral principles of South Carolina’s longstanding property law, I would find that the national church has no “legally cognizable” interest in the plaintiff parishes’ properties. See Jones, 443 U.S. at 606, 99 S.Ct. 3020; Md. & Va. Eldership, 396 U.S. at 367-68, 90 S.Ct. 499 (dismissing the appeal for want of a federal question after the state court resolved a church property dispute by examining the deeds to the properties, the state statutes dealing with implied trusts, and the relevant provisions in the church’s constitution pertinent to the ownership and control of church property, and found that nothing in those documents gave rise to a trust in favor of the general church). Despite the lead opinion’s and concurrence’s statements to the contrary, this is not an instance where a “property right follows as an incident from decisions of the church custom or law on ecclesiastical issues.” See Kedroff, 344 U.S. at 120-21, 73 S.Ct. 143. Rather, the properties at issue here are titled in the plaintiff parishes’ names (and some have been for over two hundred years), and the majority is permitting the defendants to circumvent South Carolina law in authorizing this title-takeover, albeit not agreeing on the rationale for doing so.
*286Let us not forget the defendants stipulated that the real property at issue is titled in the plaintiff parishes’ names, and that the plaintiff parishes “are not members of the [national cjhureh. ” (emphasis added). Aside from the fact that a majority of the parishes acceded to the Dennis Canon in some form or another—which I would find was not a legally binding action to impose a trust under South Carolina law—eight parishes never acceded in any form to either the national church’s Dennis Canon or the diocesan version of the Dennis Canon created by the now-disassociated diocese.69 Under the lead opinion’s formulation, these parishes, like all of the other plaintiff parishes, must surrender their lawful titles to the national church for the mere fact that the national church is a religious organization. This is extremely troubling. The lead opinion offers no explanation or legal basis (and I know of none) that allows for an organization—religious or otherwise— to strip an individual, business, or charitable organization of title ownership because that organization unilaterally declares ownership in such property. However, the ramifications do not *287end there. The rationale underlying the lead opinion would place many heretofore validly-titled properties in legal limbo. If I were a member of a governing body of a religiously-affiliated hospital, for example, I would be gravely concerned, as the lead opinion declares today that different rules apply to religious organizations with respect to corporate organization and property ownership in this State.
In my opinion, because it would dispense with the ancient formalities of property and trust law and the prior esteem with which courts in this state afforded such formalities, the lead opinion’s rationale would dramatically alter our property law as we know it. Accordingly, I would affirm the trial court’s decision that the defendants do not have an interest in the plaintiff parishes’ real properties.

E. Camp St. Christopher

In some respects, the title to Camp St. Christopher presents the Court with a more straightforward analysis, in that the Dennis Canon, by its own terms, does not apply. Specifically, the Dennis Canon states, inter alia, “ AJI real and personal property held by or for the benefit of any Parish, Mission or Congregation is held in trust for this Church and the Diocese thereof in which such Parish, Mission or Congregation is located.” (emphasis added). It is undisputed the trustee corporation holds title in fee simple to Camp St. Christopher, and that it does so for the benefit of the disassociated diocese, rather than any individual parish, mission, or congregation. Because the trustees did not accede to the Dennis Canon, there is no basis in South Carolina trust law for the national church to claim an ownership interest in Camp St. Christopher. Moreover, although the trustee corporation’s initial bylaws stated that it would carry out its duties under the authority of the national church’s constitution and canons, the trustees later took steps, using appropriate corporate formalities, to amend the bylaws and remove all references to the national church before the national church revoked Bishop Lawrence’s authority. Accordingly, similar to the other plaintiff parishes’, I would declare title to Camp St. Christopher in the trustee corporation, held for the benefit of the disassociated diocese, just as the original deed conveyed the property.
*288III. Intellectual Property
Next, the plaintiffs assert their service marks are validly registered under state law and that they own the right to use the seals and symbols registered with the state. As a result, the plaintiffs claim the defendants’ use of the plaintiffs’ marks amounts to service mark infringement. The defendants take the position that the plaintiffs’ service marks are too similar to the defendants’ federally-registered service marks, and that because the defendants registered their marks with the United States Patent and Trademark Office (USPTO), the Lanham Act70 expressly preempts state law with respect to the validity of the plaintiffs’ marks.
I would narrowly affirm the trial court’s finding that the plaintiffs’ service marks are validly registered under state law. However, because there is already a pending federal case involving the applicability of the Lanham Act to these exact marks, I would defer to the federal courts regarding the applicability of federal copyright law.

A. Standard of Review

“Actions for injunctive relief are equitable in nature.” Grosshuesch v. Cramer, 367 S.C. 1, 4, 623 S.E.2d 833, 834 (2005). “In an action in equity tried by a judge alone, the appellate court may find facts in accordance with its view of the preponderance of the evidence.” Goldman v. RBC, Inc., 369 S.C. 462, 465, 632 S.E.2d 850, 851 (2006). “However, this broad scope of review does not require an appellate court to disregard the findings below or ignore the fact that the trial judge is in the better position to assess the credibility of the witnesses.” Pinckney v. Warren, 344 S.C. 382, 387, 544 S.E.2d 620, 623 (2001). Moreover, appellants are not relieved of their burden of convincing an appellate court that the trial court committed an error in its findings. Id. at 387-88, 544 S.E.2d at 623.

B. Merits

Pursuant to federal law,
*289Any registration issued under the [Lanham Act] ... and owned by a party to an action shall be admissible as evidence and shall he prima facie evidence of the validity of the registered mark and of the registration of the mark, of the registrant’s ownership of the mark, and of the registrant’s exclusive right to use the registered mark in commerce on or in connection with the goods or services specified in the registration subject to any conditions or limitations stated therein.
15 U.S.C. § 1115(a) (emphasis added). Moreover,
The ownership by a person of a valid registration under [the Lanham Act] ... shall be a complete bar to an action against that person, -with respect to that mark, that—
(A) is brought by another person under the common law or a statute of a State; and
(B)(i) seeks to prevent dilution by blurring or dilution by tarnishment; or
(ii) asserts any claim of actual or likely damage or harm to the distinctiveness or reputation of a mark, label, or form of advertisement.
15 U.S.C. § 1125(c)(6).71
“In the absence of an express congressional command, state law is preempted if the law actually conflicts with federal law, *290or if federal law so thoroughly occupies the legislative field as to make reasonable the inference that Congress has left no room for the states to supplement it.” City of Cayce v. Norfolk S. Ry. Co., 391 S.C. 395, 401, 706 S.E.2d 6, 8 (2011). Under the Lanham Act, the USPTO must refuse to grant a subsequent mark if the “dominant element” of the subsequent mark is already registered in a previous mark. In re Chatam Int’l Inc., 380 F.3d 1340, 1341-45 (Fed. Cir. 2004). Further, there are two “key considerations” in determining the dominant element of the previously-registered mark: (1) the similarities between the names of the previous and subsequent trademarks, and (2) the similarities between the previously and subsequently trademarked goods. Id. at 1341-42.

C. Conclusion as to Service Marks

I would find the trial court failed to address the effect, if any, of the Lanham Act on the plaintiffs’ claims for service mark infringement. However, because there is a pending federal case filed by Bishop vonRosenberg addressing the same issue, I would decline to address the effect of federal law on the parties’ service marks. Thus, I would narrowly affirm the trial court’s determination that the plaintiffs’ marks are validly registered under South Carolina law, and would leave the application of the Lanham Act to the pending federal case.
Conclusion
The lead opinion in this case is nothing less than judicial sanction of the confiscation of church property masquerading as an attempt to promulgate a new deference rule for determining title in this matter. With no discussion of why the neutral principles of law approach to resolving church title determinations should be abandoned by the State of South Carolina, the lead opinion advocates overruling a framework that has heretofore taken the courts out of ecclesiastical controversies, instead encouraging the Court to devolve to the civil court the authority to undo centuries of well-settled church titles by judicial fíat. Such an opinion, had it obtained the support of a majority of this Court, would have been a crushing blow to centuries of carefully crafted and well-reasoned South Carolina law.
*291Aside from the fact that I do not believe there were ever any legal trusts created with respect to the property at issue, the simple fact is that the national church, for whatever reason, never acted to take away Bishop Lawrence’s legal authority to act for it and the disassociated diocese. Under the authority granted to him by the national church, Bishop Lawrence legally transferred the plaintiffs’ property back to them. Thus, to the extent the lead opinion relies on deference to confiscate the plaintiffs’ property, that concept cannot overcome the essential problem that the national church itself deeded the property back to the plaintiffs.
Further, many of the plaintiff parishes established their corporate existence under South Carolina corporate law or by legislative charter years before the Dennis Cannon was adopted. Additionally, after Jones, all of the plaintiff parishes and the disassociated diocese made sure that they were organized as corporations under South Carolina law. None of these church corporations renounced or limited their ability to amend their charters and bylaws after initial adoption. With a stroke of a pen, the majority vitiates South Carolina’s charitable corporation law and invalidates all of the plaintiffs’ duly adopted corporate documents.
Because I cannot find any legal basis to support the majority’s decision in this case, I would affirm the decision of the trial court. I respectfully dissent.72

. As there are five writings covering different aspects of this case, I refer to “the majority” when discussing the collective decisions of Chief Justice Beatty, Justice Hearn, and Acting Justice Pleicones.


. I likewise concur in the result reached by Justice Kittredge in his dissent. Justice Kittredge believes that in Jones v. Wolf, 443 U.S. 595, 99 S.Ct. 3020, 61 L.Ed.2d 775 (1979), the United States Supreme Court dictated a national church need not strictly adhere to a state’s neutral trust law to establish a cognizable property interest in its constituents' holdings. I cannot agree that complying with ordinary trust law requirements is overly burdensome, or that enforcing such requirements would violate the holding in Jones. However, Justice Kittredge nonetheless takes a reasoned approach to the applicability of our state's trust law in this instance. I therefore concur in the result he reaches.


. For sake of clarity, I refer to Acting Justice Pleicones's opinion as the lead opinion and Justice Hearn’s opinion as the concurrence. I refer *262to Chief Justice Beatty’s opinion as the Chief Justice's partial concurrence. I refer to Justice Kittredge's dissent as the Kittredge dissent.


. These churches included St. Philip’s Church, Charleston; St. Michael's Church, Charleston; Prince Frederick, Plantersville; St. James’ Church, Goose Creek; St. Thomas’ Church, Berkeley County; St. Bartholomew’s Church, Jacksonboro; Prince William's Church, Beaufort County; St. Andrew's Church, Mt. Pleasant; the Church of the Parish of St. Helena, Beaufort; the Episcopal Church of the Parish of Prince George Winyah, Georgetown; St. John’s Parish, Colleton County; and the Episcopal Church of Christ Church Parish, Mt. Pleasant. Some of these churches are parties to this action.


. Thus, these plaintiff parishes did not transfer title to their properties to the disassociated diocese.


. These states included New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, and South Carolina.


. Title to the properties owned by the disassociated diocese and its churches did not change hands either before or after the Civil War.


. That version of the Dennis Canon states: "All real and personal property held by or for the benefit of any Parish, Mission, or Congregation is held in trust for [the national church] and the [disassociated diocese]. The existence of this trust, however, shall in no way limit the power and authority of the Parish, Mission, or Congregation existing over such property so long as the particular Parish, Mission, or Congregation remains a part of, and subject to, [the national church] and the [disassociated diocese]” (Emphasis added).


. Some of these "accessions” occurred before the 1979 proclamation of the Dennis Canon by the national church. Some occurred before 1987 when the now-disassociated diocese adopted its own version of the Dennis Canon. Some occurred after both actions.


. The defendants do not reference any documentation of accession (and I have found none in the record) for the following plaintiff parishes: Christ the King, Waccamaw; St. Matthews Church, Darling-ton; St. Andrews Church-Mt. Pleasant Land Trust; St. Paul’s Episcopal Church of Conway; The Episcopal Church of the Parish of Prince George Winyah, Georgetown; the Parish of St. Andrew, Mt. Pleasant; *266St. John's Episcopal Church of Florence; and St. Matthias Episcopal Church, Summerton. The defendants contend that St. Matthias and St. John’s in effect "acceded” to the Dennis Canon because each was deeded some real property by the now-disassociated diocese that contained language tantamount to accession. However, neither of these churches ever directly acceded to the local or national version of the Dennis Canon, and the disassociated diocese disclaimed any interest in these churches’ real property by quitclaim.


. To the extent Justice Hearn’s concurrence focuses on the alleged nefarious motives and actions of Bishop Lawrence and other parish *267officers and members of the disassociated diocese, as will be explained, infra, it is my opinion that such examination and recitation is inappropriate. Because I believe this dispute should be resolved on neutral principles of law, reliance on this ecclesiastical and doctrinal background is improper to resolving this dispute,


. Service marks are similar to trademarks, but whereas trademarks identify and distinguish a person’s or business’s goods, service marks identify and distinguish a person’s or business's services. Compare S.C. Code Ann. § 39-5-1105(7) (1976) (defining "service mark”), with S.C. Code Ann. § 39-5-1105(9) (1976) (defining "trademark”).


. In 2011, several of the plaintiff parishes also registered service marks.


. The defendants called the meeting by emailing clergy from the disassociated diocese and inviting them to a clergy day purportedly *268sponsored by the disassociated diocese. This is just one of several instances in which the plaintiffs claim the defendants improperly used the disassociated diocese’s registered name and seal without permission.


. Bishop Lawrence contends that he never renounced his orders.


. Specifically, the opening paragraph of the plaintiffs’ second amended complaint states:
Plaintiffs, by and through their respective undersigned counsel, bring this action against the Defendants seeking a declaratory judgment pursuant to §§ 15-53-10 et seq. of the South Carolina Code of Laws (1976) that they are the sole owners of their respective real and personal property in which the Defendants, The Episcopal Church ("TEC”) has no legal, beneficial or equitable interest. The Plaintiffs (except for St. Andrew's Church, Mt. Pleasant) also seek a declaratory judgment that the Defendants and those under their control have improperly used and may not continue to use any of the names, styles, seals and emblems of any of the Plaintiffs or any imitations or substantially similar names, styles, seals and emblems and that the Court enter injunctions prohibiting the Defendants and those under their control from such uses pursuant to §§ 39-15-1105 et seq. and §§ 16-17-310 and 320 of the South Carolina Code of Laws (1976).


. Here, the plaintiffs utilized local deed recordation systems and organized as corporations under state law.


. See, e.g., Seldon v. Singletary, 284 S.C. 148, 326 S.E.2d 147 (1985) (deferring to hierarchical authority of the church in case involving *274ownership and control of church property); Adickes v. Adkins, 264 S.C. 394, 215 S.E.2d 442 (1975) (same); Bramlett v. Young, 229 S.C. 519, 93 S.E.2d 873 (1956) (same).


. The lead opinion agrees this is the correct starting-point in the analysis.


. See generally Md. & Va. Eldership, 396 U.S. at 369 n.1, 90 S.Ct. 499 (Brennan, J., concurring) (defining hierarchical and congregational organizations).


. The lead opinion criticizes All Saints, claiming it stands for the proposition that "the 'neutral principles of law’ approach require[s] that in order for a civil court to determine whether a church-related dispute could be adjudicated in that forum, the court must look only at state corporate and property law, ignoring the ecclesiastical context entirely.’’ This is a gross misstatement of the legal framework created by Pearson and perpetuated by the All Saints decision, in that both opinions clearly state that South Carolina still uses deference when appropriate—just not with respect to secular civil matters.


. As stated previously, I believe the lead opinion's exercise in fact-finding is wholly inappropriate under the proper "any evidence” standard of review, conveniently cast aside by the lead opinion to benefit its analysis. Under the correct standard of review, we are required to uphold the trial court’s finding that the structure of the national church is ambiguous due to displaying aspects of both a hierarchical and congregational organization. In cases "where the identity of the governing body or bodies that exercise general authority within a church is a matter of substantial controversy,” the United States Supreme Court has declared that "civil courts are not to make the inquiry into religious law and usage that would be essential to the resolution of the controversy.” Md. & Va. Eldership, 396 U.S. at 369-70 & n.4, 90 S.Ct. 499 (1970) (Brennan, J„ concurring) (explaining that even when courts employ the deference approach and attempt to enforce the decision made by the highest ecclesiastical authority in a church, those courts "would have to find another ground for decision, perhaps the application of general property law, when identification of the relevant church governing body *276is impossible without immersion in doctrinal issues or extensive inquiry into church polity” (emphasis added)); see also Jones, 443 U.S. at 605, 99 S.Ct. 3020 (stating that the deference approach is inappropriate when the locus of control is ambiguous (quoting Serbian E. Orthodox, 426 U.S. at 723, 96 S.Ct. 2372)). Here, the record supports the trial court’s finding that the national church’s leadership structure is ambiguous. I contend this ambiguity provides an additional basis on which this Court should look to neutral principles of property law to resolve this dispute. See Jones, 443 U.S. at 605, 99 S.Ct. 3020; cf. Serbian E. Orthodox, 426 U.S. at 714, 96 S.Ct. 2372 (”[I]t is easy to see that if the civil courts are to inquire into all these matters, the whole subject of the doctrinal theology, the usages and customs, the written laws, and fundamental organization of every religious denomination may, and must, be examined into with minuteness and care, for they would become, in almost every case, the criteria by which the validity of the ecclesiastical decree would be determined in civil court.”).


. I note that until today, our precedents have conformed with the overwhelming majority of state courts (not to mention the United States Supreme Court) that would apply a neutral principles approach to this title dispute. See, e.g., Jones, 443 U.S. at 602, 99 S.Ct. 3020 (upholding the neutral principles approach in a property dispute); Md. & Va. Eldership, 396 U.S. at 367, 90 S.Ct. 499; Diocese of Quincy v. Episcopal Church, 383 Ill.Dec. 634, 14 N.E.3d 1245, 1258 (2014); Masterson, 422 S.W.3d at 602 n.6 (collecting state cases). Notably, the lead opinion does not cite any cases to support its novel analysis, and instead primarily supports its departure from well-settled law using the non-prevailing analysis contained in the dissent to a Texas state court case which resolved a church property dispute using the neutral principles approach. See Masterson, 422 S.W.3d at 614 (Lehrmann, J., dissenting).


. S.C. Code Ann. §§ 62-7-101 to -1106 (2009 & Supp. 2016).


. For this reason, I believe the lead opinion errs in reexamining our holding in All Saints. I am just as firmly convinced now—as the Court was in 2009—that the Dennis Canon did not create an express trust under South Carolina law and that All Saints was correctly decided. To the extent the lead opinion contends that it is not seeking to overrule the result of All Saints, its analysis of the issue does not comport with this assertion.


. A majority of the Court agrees with my analysis up to this point, finding we must apply neutral principles of South Carolina property law to resolve this dispute. However, on this argument, Chief Justice Beatty and I part ways. He agrees with the defendants’ argument, finding "the Dennis Canon had no effect until acceded to in writing by the [twenty-eight] individual parishes.” I explain, infra, why I respectfully disagree with him. Essentially, I do not believe mere accession meets the requirements of South Carolina law for the creation of a trust.


.I note that the defendants ask that we resolve this title issue by deciding whether the parties complied with the rules set forth in their *282respective constitutions and canons—such as the Dennis Canon. While we can decide that the Dennis Canon (and other governing documents) are not legally binding trust documents because they do not comport with the secular formalities required by South Carolina law to impose a trust on the settlor’s property, it would be completely improper under settled First Amendment jurisprudence for this Court to resolve this real property title issue by delving into the ecclesiastical doctrine of the national church. See, e.g., Presbyterian Church, 393 U.S. at 449, 89 S.Ct. 601 ("States, religious organizations, and individuals must structure relationships involving church property so as not to require the civil courts to resolve ecclesiastical questions.”).
The concurrence suggests the Court does not have enough information to determine, applying long-standing state property principles, the statuses of the titles of the various properties, and that at best, a remand would be required to allow the parties to litigate the issue. However, this flies in the face of basic appellate principles. Cf. Odom v. State, 337 S.C. 256, 261, 523 S.E.2d 753, 755 (1999) (holding successive PCR applications are disfavored because they allow the applicant more than one bite at the apple). Here, each plaintiff painstakingly entered into evidence information about their individual titles. In response, the defendants did not attempt to refute or distinguish any of the individual plaintiff's title information, but instead proceeded entirely on ecclesiastical theory, i.e., that they owned all of the disputed properties, without exception, because "the national church said so.” In my view, the plaintiffs clearly established each of their titles under our state’s property, trust, and corporate law, and the defendants failed to grapple with the implications of those neutral principles of state law, to their detriment.


. Likewise, the national church did not assert the plaintiff parishes lacked the authority to de-accede.


. This is in stark contrast to the facts underlying the recent California case cited favorably by the concurrence. In Diocese of San Joaquin v. Gunner, 246 Cal.App.4th 254, 202 Cal.Rptr.3d 51 (2016), the California Court of Appeals applied neutral principles of state corporate law and held the attempts to amend the breakaway diocese’s articles of incorporation and transfer the property away from the national church were ineffective. However, importantly, in that case, the bishop of the breakaway diocese had already been deposed by the national church one month before attempting to amend the diocesan articles of incorporation under state law, and two months before attempting to transfer the disputed property titles to the new corporation formed by the breakaway diocese. This, of course, was not the case here, as Bishop Lawrence retained his full secular and religious authority over the disassociated diocese until well after all of the amendments were adopted and quitclaim deeds were issued. Thus, in my view, the analysis in Gunner supports my position, not the concurrence’s. See, e.g., id. at 63, 64 (including section titles to the court's opinion stating "Deference to the [national cjhurch does not resolve the dispute” and "The property was not held in trust for the [national cjhurch”).


. The concurrence takes Chief Justice Beatty, Justice Kittredge, and me to task for giving any credence to the fact that eight of the thirty-six plaintiff parishes did not accede to the Dennis Canon whatsoever. I first point out the national church contended in both its motion to reconsider and its brief to this Court that twenty-eight of the thirty-six plaintiff parishes “made express promises in their governing documents to comply with the [njational [c]hurch's rules after those rules had been amended to include the Dennis Canon in 1979,” and that "[t]hese writings fulfilled the writing and signature requirements of South Carolina’s Trust Code.” (emphasis in original). While the argument only addresses the twenty-eight churches that allegedly acceded, it raises a direct question about the other eight churches, implying that they are somehow different from the twenty-eight who “made express promises.” Second, and perhaps more importantly, the concurrence incorrectly construes our holding in I'On L.L.C. v. Town of Mt. Pleasant, 338 S.C. 406, 526 S.E.2d 716 (2000), with regards to issue preservation as it relates to additional sustaining grounds. A prevailing party need never raise an additional sustaining ground below, nor secure a ruling on it, in order for the issue to be preserved for appellate review. See Rule 220(c), SCACR (providing appellate courts may affirm the judgment of a lower court based on any ground appearing in the record). Undoubtedly, it is more prudent to raise an additional sustaining ground in the appellate brief, as it draws tire appellate court's attention to the matter and encourages it to exercise its discretion to address the issue. However, explicitly raising the issue is not a prerequisite for the court to affirm the decision of the lower court on an alternative ground. See Rule 220(c), SCACR.


. 15 U.S.C. §§ 1051-1141n (2006).


. South Carolina law provides:
The secretary shall cancel from the register, in whole or in part: ... (3) a registration concerning which a court of competent jurisdiction finds that the: ... (f) registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the [USPTO] before the date of the filing of the application for the registration by the registrant under this article, and not abandoned; however, if the registrant proves that the registrant is the owner of a concurrent registration mark in the [USPTO] covering an area including this State, the registration under this article may not be canceled for that area of the State....
S.C. Code Ann. § 39-15-1145(3)(f) (Supp. 2016) (emphasis added). Similarly,
A mark by which the goods or services of an applicant for registration may be distinguished from the goods or services of others may not be registered if the mark: ... (5) consists of a mark which: ...(b) when used on or in connection with the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them....
S.C. Code Ann. § 39-15-1110(A)(5)(b) (Supp. 2016).


. As I stated at the outset, this is unfortunately a difficult case leading us to five different, strongly-held opinions. Because we all write separately, my summary of my understanding of the Court’s holdings is as follows. A majority of the Court—consisting of Chief Justice Beatty, Justice Kittredge, and me—agree that Pearson and All Saints (and their progeny) remain good law in this state, and that in secular church disputes, our state courts should apply neutral principles of law to resolve the case. As it relates to this particular case, the same majority would find this is a secular church dispute, and the Court must therefore apply longstanding trust law to resolve the questions before us. I would find the parties’ actions did not comply with the formalities required to create a trust in this state. In short, I believe the parties did not embody their intentions to create a trust in favor of the defendants in a “legally cognizable form.” Justice Kittredge would find the parties created a revocable trust in favor of the national church, but the plaintiffs later took steps to revoke their accession to the trust. Therefore, both Justice Kittredge and I would declare all of the disputed titles in favor of the individual plaintiffs, with no trust formed in favor of the defendants. However, we are in the minority, because a different *292majority of the Court—consisting of Chief Justice Beatty, Justice Hearn, and Acting Justice Pleicones—would reverse the trial court and transfer title of all but eight of the plaintiffs’ properties to the defendants. While Justice Hearn and Acting Justice Pleicones would do so because they believe this is an ecclesiastical dispute and the Court must therefore defer to the national church’s decision on the matter, Chief Justice Beatty would do so because he believes all but eight of the plaintiffs acceded to the Dennis Canon in a manner recognizable under South Carolina’s trust law. Thus, the result reached on title is: 1) with regard to the eight church organizations which did not accede to the Dennis Canon, Chief Justice Beatty, Justice Kittredge, and I would hold that title remains in the eight plaintiff church organizations; 2) with regard to the twenty-eight church organizations which acceded to the Dennis Canon, a majority consisting of Chief Justice Beatty, Justice Hearn, and Acting Justice Pleicones would hold that a trust in favor of the national church is imposed on the property and therefore, title is in the national church; and 3) with regard to Camp St. Christopher, Chief Justice Beatty, Justice Hearn, and Acting Justice Pleicones would hold title is in the trustee corporation for the benefit of the associated diocese, whereas Justice Kittredge and I would hold that the trustee corporation holds title for the benefit of the disassociated diocese.
As to the second issue on appeal, involving the plaintiffs’ claims for service mark infringement, Chief Justice Beatty, Justice Kittredge, and I would find the marks are validly registered under state law, but leave the ultimate resolution of the parties' conflicting claims to the pending federal case.